DETAILED ACTION
Claims 1-6 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "each object" in the second limitation.  The phrase “each object” implies the presence of a plurality of objects, for which there is no antecedent basis. Therefore, there is insufficient antecedent basis for “each object” in the claim.
Claim 2 recites the limitation "the object" in the last limitation.  Since a plurality of objects is implied, it is unclear which of the “each object” the limitation ”the object” refers to.
Claim 2 recites “a plurality of interconnected wireless access network devices each being the wireless access network device according to claim 1.” However, Claim 1 claims a single wireless access network device. Therefore, the claimed plurality cannot be “THE wireless access device according to Claim 1.” {EMPHASIS added by Examiner}.
Claim 2 recites the limitation "the wireless access network device" in the last limitation.  Since a plurality of wireless access network devices is claimed in the previous limitation, it is unclear which of the “wireless access network devices” is THE wireless access network device.
Claim 3 recites the limitation "the wireless access network device" in the first, second and third limitations.  Since a plurality of wireless access network device is claimed in the parent Claim 2, it is unclear which of the “wireless access network devices” is THE wireless access network device.
Claim 4 recites the limitation "the object" in the first limitation.  Since a plurality of objects is implied in Claim 1, it is unclear which of the “each object” the limitation ”the object” refers to.
Claims 5 and 6 recite the limitation "each object" in the preamble.  The phrase “each object” implies the presence of a plurality of objects, for which there is no antecedent basis. Therefore, there is insufficient antecedent basis for “each object” in the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0123123 A1 (Bahls), in view of US 2008/0028046 A1 (Ushiki).

As to Claim 1, Bahls discloses a wireless access network device (Bahls disclose the wireless access network device – Fig. 2, element 100) comprising: 
controlling means for controlling communication (Bahls disclose the controller – Fig. 2, element 206); and 
storing means for storing first {report} information that includes version information of each object (Bahls discloses the non-transitory data storage element storing “various software types and versions thereof” - ¶ [0014]), wherein 
the controlling means includes 
difference detecting means for comparing the first {report} information in the storing means with second {report} information that is stored in a load module of the controlling means and for detecting a difference between the first {report} information and the second {report} information, the second {report} information including version information of the each object that is to have its version updated (Bahls discloses the system of propagation of software updates in a wireless mesh network, wherein a node and its neighboring nodes exchange reports containing version identifiers of software residing locally on each of the devices; and then determining whether a neighbor has an older version, and if so, sending the newer version to the device having the older version in order to update that device – Abstract and ¶¶ [0009-0010, 0014, 0040, 0042, 0047]; and Claims 11 and 13), and 
acquiring means for acquiring an update file for an object that is to have its version updated from another adjacent wireless access network device when the difference detecting means has detected the difference (Bahls discloses the system of propagation of software updates in a wireless mesh network, wherein a node and its neighboring nodes exchange reports containing version identifiers of software residing locally on each of the devices; and then determining whether a neighbor has an older version, and if so, sending the newer version to the device having the older version in order to update that device – Abstract and ¶¶ [0009-0010, 0014, 0040, 0042, 0047]; and Claims 11 and 13). 
Bahls discloses determining the versions of neighboring nodes by examining shared reports sent among them, but not expressly extracting this information from lookup tables. However, Ushiki, in the same field of endeavor as the instant application, namely distributing program version updates from a server to clients, discloses
first and second table information, wherein the table houses information about version numbers installed on a device (Ushiki discloses various embodiments of version control tables used to track, inter alia, firmware versions installed or embedded in a device - ¶¶ [0044, 0046, 0049, 0075, 0077, 0079, 0080, 0102, 0104, 0108, 0123], and Fig. 6).
It would have been obvious to one of ordinary skill in the art to combine first and second table information, wherein the table houses information about version numbers installed on a device, taught by Ushiki, with the first and second report information, taught by Bahls, in order to ease search and retrieval of version numbers from a single source instead of parsing though various reports from neighbor nodes each time a version comparison inquiry needs to be performed. .

As to Claim 2, the combination of Bahls and Ushiki discloses a version management system comprising: 
a plurality of interconnected wireless access network devices each being the wireless access network device according to claim 1 (Bahls – Fig. 1); and 
a management server configured to manage the wireless access network devices and to instruct the wireless access network devices to perform version updating (Bahls discloses the system of propagation of software updates in a wireless mesh network, wherein a node and its neighboring nodes exchange reports containing version identifiers of software residing locally on each of the devices; and then determining whether a neighbor has an older version, and if so, sending the newer version to the device having the older version in order to update that device – Abstract and ¶¶ [0009-0010, 0014, 0040, 0042, 0047]; and Claims 11 and 13), wherein 
the wireless access network device updates a version of at least one of the load module and the object by repeating a file exchange with an adjacent one of the wireless access network devices (Bahls discloses the system of propagation of software updates in a wireless mesh network, wherein a node and its neighboring nodes exchange reports containing version identifiers of software residing locally on each of the devices; and then determining whether a neighbor has an older version, and if so, sending the newer version to the device having the older version in order to update that device – Abstract and ¶¶ [0009-0010, 0014, 0040, 0042, 0047]; and Claims 11 and 13). 

As to Claim 3, the combination of Bahls and Ushiki discloses the version management system according to claim 2, wherein 
the wireless access network device updates the version of the load module in response to an update instruction from the management server (Bahls discloses the system of propagation of software updates in a wireless mesh network, wherein a node and its neighboring nodes exchange reports containing version identifiers of software residing locally on each of the devices; and then determining whether a neighbor has an older version, and if so, sending the newer version to the device having the older version in order to update that device – Abstract and ¶¶ [0009-0010, 0014, 0040, 0042, 0047]; and Claims 11 and 13. Ushiki discloses the Program Distributing Server – Fig. 5, element 60), 
the acquiring means of the wireless access network device checks a version in the first table information in the storing means of an adjacent wireless access network device (Bahls discloses the system of propagation of software updates in a wireless mesh network, wherein a node and its neighboring nodes exchange reports containing version identifiers of software residing locally on each of the devices; and then determining whether a neighbor has an older version, and if so, sending the newer version to the device having the older version in order to update that device – Abstract and ¶¶ [0009-0010, 0014, 0040, 0042, 0047]; and Claims 11 and 13), and 
in response to determining that the version in the checking wireless access network device is newer than the version in the adjacent wireless access network device, the adjacent wireless access network device acquires a load module from the checking wireless access network device (Bahls discloses the system of propagation of software updates in a wireless mesh network, wherein a node and its neighboring nodes exchange reports containing version identifiers of software residing locally on each of the devices; and then determining whether a neighbor has an older version, and if so, sending the newer version to the device having the older version in order to update that device – Abstract and ¶¶ [0009-0010, 0014, 0040, 0042, 0047]; and Claims 11 and 13). 
The motivation and obviousness arguments are the same as in Claim 1.

As to Claim 4, the combination of Bahls and Ushiki discloses the version management system according to claim 2, 
wherein the object is read-only memory (ROM) data of an FPGA, a load module (LM) for a sub-CPU mounted on an interface (IF) card, or embedded software (ESW) in an outdoor unit (ODU) (Ushiki discloses various embodiments of version control tables used to track, inter alia, firmware {embedded software} versions installed or embedded in a device - ¶¶ [0044, 0046, 0049, 0075, 0077, 0079, 0080, 0102, 0104, 0108, 0123], and Fig. 6). 
The motivation and obviousness arguments are the same as in Claim 1.

As to Claims 5 and 6, the limitations presented are essentially the same as in Claim 1, albeit in the method and computer-readable medium embodiments; and are therefore rejected on the same basis as Claim 1.

Interview Practice

USPTO Automated Interview Request (AIR)
The USPTO AIR is a new optional online interview scheduling tool that allows Applicants to request an interview with an Examiner for their pending patent application.
The USPTO AIR form is available on our website at: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
By submitting this type of interview request, the pending patent application will be in compliance with the written authorization requirement for Internet communication in accordance with MPEP §502.03. This authorization will be in effect until the Applicant provides a written withdrawal of authorization to the Examiner of record.
If you have questions or need assistance with the USPTO AIR form or with interview practice at the USPTO, please contact an Interview Specialist at http://www.uspto.gov/patent/laws-and-regulations/interview-practice/interview-specialist or send an email to ExaminerInterviewPractice@USPTO.GOV.

Examiner Notes: 
A) Prior to conducting any interview (whether using AIR or not), Applicant(s) must submit an agenda including the proposed date and time, all arguments in writing, and proposed claim amendments (if applicable). Any proposed amendments or arguments not presented in the agenda will only be heard by the Examiner, but because the Examiner will not have heard them in advance and been given an equitable opportunity to consider them, no decision will be rendered, nor agreement made. ALL AGENDAS MUST BE RECEIVED BY THE EXAMINER AT LEAST 24 HOURS PRIOR TO THE START OF THE INTERVIEW, OR THE PREVIOUS BUSINESS DAY, WHICHEVER IS LONGER, or the interview may have to be rescheduled. 
B) After-final interviews may be granted, but the agenda must be in compliance with MPEP 713.09 which limits the interview only to discussions of proposed amendments, or clarification for appeal. After-final interviews are not to be conducted for the purpose of rehashing previously made arguments. After seeing the agenda, Examiner will decide whether to grant or deny the interview.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G KEEHN whose telephone number is (571)270-5007.  The examiner can normally be reached on M-F 9:00am - 5:00pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip J Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD G KEEHN/Primary Examiner, Art Unit 2456